Citation Nr: 1028739	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left knee disorder.

4.  Entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1978, with subsequent service in the Air Force Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the RO, inter alia, denied 
entitlement to the benefits sought herein.

In July 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a transcript of 
that hearing is of record.

In February 2009, the Board remanded the issues on appeal to the 
RO for further evidentiary and procedural development.  

In May 2005, the Veteran raised the issues of entitlement 
to an increased rating for his service-connected right 
knee disability and entitlement to an increased rating for 
the service-connected and left knee disability.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), in this case the RO.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

The issues of entitlement to service connection for right hip and 
back disorders, to include as secondary to a service-connected 
left knee disorder, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from bilateral 
hearing loss as defined by applicable regulations.

2.  The Veteran is not shown to be suffering from tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in November 2003 and April 2009 that fully addressed 
all three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
what evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
claims were readjudicated in the April 2010 supplemental 
statement of the case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in April 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record contains the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The Veteran, 
moreover, was afforded comprehensive VA medical examinations in 
furtherance of his claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).

Discussion

Bilateral hearing loss 

A thorough review of the claims file reveals unequivocally that 
the Veteran does not suffer from hearing loss within the meaning 
of 38 C.F.R. § 3.385.  Indeed, while his hearing appears to have 
worsened somewhat over the years, it is still within the normal 
range as apparent from testing accomplished by VA in October 
2009.  At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
25
LEFT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.

At no time was speech recognition ability under the Maryland CNC 
less that 94 percent.  As well, there has never been an auditory 
threshold in any of the relevant frequencies that was 40 decibels 
or greater.  Finally, the record points to no timeframe in which 
at least three of the auditory thresholds in the relevant 
frequencies were at least 26 decibels or greater.  Indeed, at no 
time was an auditory threshold in a relevant frequency greater 
than 25 decibels.  Thus, hearing loss for VA purposes is not now 
and has never been present.  38 C.F.R. § 3.385.  A current 
disability is a prerequisite for the granting of service 
connection.  See, e.g., Gilpin, supra.  As hearing loss is not 
presently shown, service connection for the claimed bilateral 
hearing loss is denied.  Id.; 38 C.F.R. § 3.303.

At his July 2008 hearing, the Veteran denied treatment for 
hearing loss but indicated that he knew hearing loss was present 
because he had to watch television at a high volume.  The 
Veteran, moreover, insinuated that his claimed bilateral hearing 
loss was due to work on the flight line during service.  
Initially, the Board observes that the Veteran is not shown to be 
competent to render a diagnosis regarding the presence of hearing 
loss as defined in VA regulations because rendering such a 
diagnosis requires specialized knowledge and equipment that the 
Veteran is not shown to possess.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Furthermore 
and for the same rationale, he is not shown to have the requisite 
expertise to opine regarding the origins of his hearing loss, had 
it been present.  The Board is sympathetic to the Veteran's 
situation and does not doubt the fact that his hearing may well 
have worsened with the passage of time.  Nonetheless, the minimum 
standards for hearing loss set forth in 38 C.F.R. § 3.385 are not 
met.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Tinnitus

The service treatment records do not reflect any complaints or 
diagnoses of tinnitus.  The private medical evidence that has 
been associated with the record does not indicate any findings or 
complaints consistent with tinnitus.  On October 2009 VA 
audiologic examination, the Veteran denied the presence of 
tinnitus, and a diagnosis of tinnitus was not rendered.

A present disability is a necessary, if not sufficient, condition 
for the granting of service connection.  See, e.g., Gilpin, 
supra.  Because there is no objective finding of tinnitus coupled 
with an apparent lack of subjective symptoms of tinnitus, service 
connection for tinnitus must be denied.  Id.; 38 C.F.R. § 3.303.

The Board is cognizant of the Veteran's July 2008 hearing 
testimony in which he insisted that tinnitus had been present 
since service.  The Board, however, does not find the Veteran's 
self-serving assertions credible, as he failed to report tinnitus 
in service and denied its presence on VA examination.  The Board 
reminds the Veteran that VA decision makers have discretion to 
accept or reject pieces of evidence provided that sufficient 
reasons and bases are set forth explaining such actions.  Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
veteran).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In June 2010, the Veteran submitted a statement from Dr. Kilbride 
dated in May 2010 which addresses the possible relationship 
between the Veteran's service-connected knee disability and the 
claimed back and hip disabilities.  The RO has not considered the 
additionally-submitted, evidence, and the Veteran has not waived 
his right to preliminary review by the RO.  See 38 C.F.R. 
§ 20.1304(2009).

In its February 2009 remand, the Board asked that a VA 
examination be scheduled in connection with the Veteran's claim 
of service connection for a right hip disability.  Specifically, 
the Board requested that the examiner render an opinion as to the 
current status of any diagnosable lower back and/or right hip 
disorder (beyond mere pain) and to offer an opinion, without 
resort to speculation, as to whether it is as likely as not that 
any then such existing disability is etiologically related to the 
veteran's service and/or the veteran's service-connected knee 
disorders.  The Board indicated that a complete rationale for all 
opinions expressed must be provided.  

On VA examination in October 2009, the examiner diagnosed right 
hip strain and opined that it was not due to service or to the 
service-connected bilateral knee disorders.  He did not offer a 
rationale for his conclusions.  In light of the additional 
private opinion submitted and because the examiner did not 
provide a rationale for his opinion regarding the hip disability, 
the issues regarding the claimed hip and back disabilities must 
be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  The RO should arrange for further claims file 
review by the examiner that conducted the October 2009 VA back 
and hip examinations to obtain a supplemental opinion, with 
supportive rationale, as to whether, based upon consideration of 
claims file, to particularly include the evidence identified 
above, there exists a nexus between the claimed back and hip 
disabilities and the Veteran's military service or his service-
connected left knee disability.  The RO should arrange for the 
veteran to undergo further examination only if the October 2009 
examiner is unavailable and/or the requested opinion cannot be 
provided without an examination of the veteran.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO should forward the complete 
claims file to the VA physician that 
conducted the October 2009 examinations of 
the hips and back, for a supplemental 
medical opinion based on a review of 
additional evidence added to the record-
with particular attention to opinions 
submitted by Dr. Kilbride.  The claims 
folder must should be made available to 
the examiner for review before the final 
examination report is completed and 
document that such review was completed.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

The examiner identify any currently 
diagnosed right hip and back disability.  
The examiner should set forth an opinion, 
without resort to speculation, as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
current diagnosed bilateral hip disorder 
and back disorder is/are  etiologically 
related to the Veteran's service and/or the 
Veteran's service-connected left knee 
disorder.  

The RO should arrange for the Veteran to 
undergo further examination to obtain the 
requested opinion only if the October 2009 
examiner is unavailable and/or the 
requested opinion cannot be provided 
without examination of the veteran.  If 
further examination of the veteran is 
necessary, the RO must furnish the examiner 
the complete claims file, and explicitly 
request that the examiner provide the 
opinion requested above.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record, until all evidence 
submitted after the most recent 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


